DETAILED ACTION
This action is made FINAL in response to the amendments filed on 2/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi et al (US 2017/0193361) in view of EYOLE et al (US 2019/0042253).
As to claim 1, Chilimbi et al teaches a method of accelerating execution of a neural network (NN) model (paragraph [0003]...neural network), by at least one processor (paragraph [0073]...a number of processors on the device), the method comprising:
receiving (paragraph [0057]...stencil-based computation 220) a plurality of parameters of a vector operation (paragraph [0057]...stencil-based computation technique 220 uses stencil-based computations as a building block for generating efficient vector code. In some examples, the vector code consists of a basic block generator and a schedule generator); 
paragraph [0033]... neural network training tool 118, and other modules, programs, or applications that are loadable and executable by processing units(s))  a first matrix A (paragraph [0087]...weights 608), representing elements of a kernel K (paragraph [0054]...and k.sub.y and k.sub.x represent the kernel coordinates (weights corresponding to connections that are a distance of k.sub.y and k.sub.x from the output neuron along y and x dimensions)) of the NN model, and a second matrix B (paragraph [0087]...input matrix 606), representing elements of an input I to kernel K (paragraph [0025]...a size associated with a kernel that is used to process the inputs ; paragraph [0090]...each input activation 202 of an input 210 can be used to compute multiple output activations 206);
producing from first matrix A, a group-sparse matrix A’, comprising G arrays of elements (paragraph [0069]... sparse -dense computation technique 310 can use a Column Tiled-Compressed Sparse Row (CT-CSR) format for storing sparse matrices in a Compressed Sparse Row format. A sparse kernel can then use the sparse matrices to perform matrix-matrix multiplication when calculating the output error gradient 302 and weight deltas 304), wherein dimensions of the G arrays are defined by the at plurality of parameters (paragraph [0089]...stencil-based computation technique 220 is a convolution computation technique that does not include unfolding matrices. In stencil computation kernel 700, each element of an array is updated based on neighboring values specified by a stencil), and wherein all elements of A’ outside said G arrays are null (paragraph [0027]...framework can select techniques that not only optimize performance across the cores of a processor, but also elide computations that do not need to be performed (computations that include zero values) in order to train the CNN); and
executing (paragraph [0037]...executable instructions) kernel K on input I, by performing at least one computation of the vector operation (paragraph [0087]..matrix multiplication is performed between unfolded input matrix 606 and weights 608 to compute output activations 610), the vector operation having as operands elements of an array of the G arrays and paragraph [0095]...the shape and/or size of the register tile can change over the reuse of each input vector load. In some examples, the size of r.sub.x and r.sub.y are chosen such that r.sub.xr.sub.y.ltoreq.the number of physical vector registers, and the number of load instructions is minimized. In some examples, stencil kernel code generation 216 determines an optimal size for r.sub.x and r.sub.y by iterating over all possible values of r.sub.x and r.sub.y based on r.sub.xr.sub.y.ltoreq.the number of physical vector registers).
Chilimbi et al fails to explicitly show/teach receiving, a plurality of parameters of a vector operation, wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers, and a second number N2 > L representing a number of entries in each of the N1 indices:
However, EYOLE et al teaches a plurality of parameters of a vector operation (paragraph [0067]...processing being performed with respect to a histogram which is small enough to be stored in the registers of the apparatus), wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers (paragraph [0067]...four vector registers 130, 131, 132, and 133), and a second number N2 > L representing a number of entries (paragraph [0067]... vector registers hold histogram bin entries across 32 bins... vector register 130 hold bin entries 0-7 ; vector register 131 hold bin entries 8-15 ; vector register 132 hold bin entries 16-23 ; vector register 133 hold bin entries 24-31) in each of the N1 indices.
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s plurality of parameters of a vector operation, wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers, and a second number N2 > L representing a number of entries in each of the N1 indices, as in 

As to claim 14, Chilimbi et al teaches a system for accelerating execution of a NN model (paragraph [0003]...neural network), the system comprising: a non-transitory memory device (paragraph [0115]...computer-readable media 1104 may include computer storage media and/or communication media), wherein modules of instruction (paragraph [0164]... instructions include routines, programs, objects, modules, components, data structures, and the like that perform particular functions or implement particular abstract data types) code are stored, and at least one processor (paragraph [0073]...a number of processors on the device) associated with the memory device, and configured to execute the modules of instruction code, whereupon execution of said modules of instruction code, the at least one processor is configured to:
receive (paragraph [0057]...stencil-based computation 220) a plurality of parameters of a vector operation (paragraph [0057]...stencil-based computation technique 220 uses stencil-based computations as a building block for generating efficient vector code. In some examples, the vector code consists of a basic block generator and a schedule generator); 
receive (paragraph [0033]... neural network training tool 118, and other modules, programs, or applications that are loadable and executable by processing units(s))  a first matrix A (paragraph [0087]...weights 608), representing elements of a kernel K (paragraph [0054]...and k.sub.y and k.sub.x represent the kernel coordinates (weights corresponding to connections that are a distance of k.sub.y and k.sub.x from the output neuron along y and x dimensions)) of the NN model, and a second matrix B (paragraph [0087]...input matrix 606), representing elements of an input I to kernel K (paragraph [0025]...a size associated with a kernel that is used to process the inputs ; paragraph [0090]...each input activation 202 of an input 210 can be used to compute multiple output activations 206);
produce from first matrix A, a group-sparse matrix A’, comprising G arrays of elements (paragraph [0069]... sparse -dense computation technique 310 can use a Column Tiled-Compressed Sparse Row (CT-CSR) format for storing sparse matrices in a Compressed Sparse Row format. A sparse kernel can then use the sparse matrices to perform matrix-matrix multiplication when calculating the output error gradient 302 and weight deltas 304), wherein dimensions of the G arrays are defined by the plurality of parameters (paragraph [0089]...stencil-based computation technique 220 is a convolution computation technique that does not include unfolding matrices. In stencil computation kernel 700, each element of an array is updated based on neighboring values specified by a stencil), and wherein all elements of A’ outside said G arrays are null (paragraph [0027]...framework can select techniques that not only optimize performance across the cores of a processor, but also elide computations that do not need to be performed (computations that include zero values) in order to train the CNN); and
execute (paragraph [0037]...executable instructions) kernel K on input I, by performing at least one computation of the vector operation (paragraph [0087]..matrix multiplication is performed between unfolded input matrix 606 and weights 608 to compute output activations 610), the vector operation having as operands elements of an array of the G arrays and corresponding elements of the B matrix (paragraph [0095]...the shape and/or size of the register tile can change over the reuse of each input vector load. In some examples, the size of r.sub.x and r.sub.y are chosen such that r.sub.xr.sub.y.ltoreq.the number of physical vector registers, and the number of load instructions is minimized. In some examples, stencil kernel code generation 216 determines an optimal size for r.sub.x and r.sub.y by iterating over all possible values of r.sub.x and r.sub.y based on r.sub.xr.sub.y.ltoreq.the number of physical vector registers).
a plurality of parameters of a vector operation, wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers, and a second number N2 > L representing a number of entries in each of the N1 indices:
However, EYOLE et al teaches a plurality of parameters of a vector operation (paragraph [0067]...processing being performed with respect to a histogram which is small enough to be stored in the registers of the apparatus), wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers (paragraph [0067]...four vector registers 130, 131, 132, and 133), and a second number N2 > L representing a number of entries (paragraph [0067]... vector registers hold histogram bin entries across 32 bins... vector register 130 hold bin entries 0-7 ; vector register 131 hold bin entries 8-15 ; vector register 132 hold bin entries 16-23 ; vector register 133 hold bin entries 24-31) in each of the N1 indices.
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s plurality of parameters of a vector operation, wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers, and a second number N2 > L representing a number of entries in each of the N1 indices, as in EYOLE et al, for the purpose of correctly allocate a given input data item element to its corresponding histogram bin.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi et al (US 2017/0193361) in view of NURVITADHI et al (US 2018/0189234).

paragraph [0003]...neural network), by at least one processor (paragraph [0073]...a number of processors on the device), the method comprising: 
receiving (paragraph [0033]... neural network training tool 118, and other modules, programs, or applications that are loadable and executable by processing units(s))  a first matrix A (paragraph [0087]...weights 608), representing elements of a kernel K (paragraph [0054]...and k.sub.y and k.sub.x represent the kernel coordinates (weights corresponding to connections that are a distance of k.sub.y and k.sub.x from the output neuron along y and x dimensions)) of the NN model, and a second matrix B (paragraph [0087]...input matrix 606), representing elements of an input I to kernel K (paragraph [0025]...a size associated with a kernel that is used to process the inputs ; paragraph [0090]...each input activation 202 of an input 210 can be used to compute multiple output activations 206);
producing from first matrix A, a group-sparse matrix A’, comprising G arrays of elements (paragraph [0069]... sparse -dense computation technique 310 can use a Column Tiled-Compressed Sparse Row (CT-CSR) format for storing sparse matrices in a Compressed Sparse Row format. A sparse kernel can then use the sparse matrices to perform matrix-matrix multiplication when calculating the output error gradient 302 and weight deltas 304), wherein dimensions of the G tensors are defined by the at least one parameter of the vector operation (paragraph [0089]...stencil-based computation technique 220 is a convolution computation technique that does not include unfolding matrices. In stencil computation kernel 700, each element of an array is updated based on neighboring values specified by a stencil), and wherein all elements of A’ outside said G tensors are null (paragraph [0027]...framework can select techniques that not only optimize performance across the cores of a processor, but also elide computations that do not need to be performed (computations that include zero values) in order to train the CNN); and
paragraph [0037]...executable instructions) kernel K on input I, by performing at least one computation a Single Instruction Multiple Data (SIMD) (paragraph [0003]... techniques for parallelizing can include parallel processing and processing in parallel) tensor operation (paragraph [0087]..matrix multiplication is performed between unfolded input matrix 606 and weights 608 to compute output activations 610), having as operands elements of a tensor of the G tensors and corresponding elements of the B matrix (paragraph [0095]...the shape and/or size of the register tile can change over the reuse of each input vector load. In some examples, the size of r.sub.x and r.sub.y are chosen such that r.sub.xr.sub.y.ltoreq.the number of physical vector registers, and the number of load instructions is minimized. In some examples, stencil kernel code generation 216 determines an optimal size for r.sub.x and r.sub.y by iterating over all possible values of r.sub.x and r.sub.y based on r.sub.xr.sub.y.ltoreq.the number of physical vector registers), wherein the number of elements in each tensor is defined by the number of entries in each index of an input tensor register (paragraph [0057]...generates register tiled vector instructions to improve the reuse of each input vector load and to reduce the total number of load instructions) used in the hardware SIMD tensor operation and by the number of indices (paragraph [0119]...data store 1112 includes a corpus and/or a relational database with one or more tables, indices).
Chilimbi et al fails to explicitly show/teach that the Single Instruction Multiple Data (SIMD) tensor operation performing a dot-multiplication operation. 
However, NURVITADHI et al teaches Single Instruction Multiple Data (SIMD) tensor operation (paragraph [0129]...Instructions/operations which are not inter-dependent may be executed in parallel on the processing elements 701-702) performing a dot-multiplication operation (paragraph [0212]... compare the indices of the non-zero elements in the matrix and the vector because the number of instructions/operations required to compute a sparse matrix-sparse vector dot-product is unpredictable and depends on the structure of the matrix and vector. For example, consider taking the dot-product of a matrix row with a single non-zero element and a vector with many non-zero elements. If the row's non-zero has a lower index than any of the non-zeroes in the vector, the dot-product only requires one index comparison. If the row's non-zero has a higher index than any of the non-zeroes in the vector, computing the dot-product requires comparing the index of the row's non-zero with every index in the vector. This assumes a linear search through the vector, which is common practice. Other searches, such as binary search, would be faster in the worst case, but would add significant overhead in the common case where the non-zeroes in the row and the vector overlap. In contrast, the number of operations required to perform a sparse matrix-dense vector multiplication is fixed and determined by the number of non-zero values in the matrix, making it easy to predict the amount of time required for the computation).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s Single Instruction Multiple Data (SIMD) tensor operation to perform a dot-multiplication operation, as in NURVITADHI et al, for the purpose of processing very-sparse and hyper-sparse matrix data.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi et al (US 2017/0193361) in view of NURVITADHI et al (US 2018/0189234) and in further view of LEE (US 2019/0179818).
As to claim 15, Chilimbi et al teaches at least one computation a Single Instruction Multiple Data (SIMD) (paragraph [0003]... techniques for parallelizing can include parallel processing and processing in parallel) tensor operation.
Chilimbi et al and NURVITADHI et al both fail to explicitly show/teach that the SIMD tensor operation is an AVX512 VNNI vector operation.
However, LEE teaches that a SIMD tensor operation is an AVX512 VNNI vector operation (LEE paragraph [0005]... as the computing technology advances, commodity processors support vector -based processing as well as scalar-based processing by providing vector registers and a set of instructions which can use the vector registers. Furthermore, as the processor's microarchitecture evolves, the size of the available vector register continues to increase. For example, in Intel CPU, the Skylake microarchitecture with 512-bit vector registers and AVX512instructions has been introduced and used. The AVX512 instruction can process sixteen 32-bit sized data simultaneously. However, since the conventional merge join does not use the parallel processing employing the vector register even when the process operates on the system equipped with the processor supporting the vector processing, the merge join cannot be quickly performed compared with the system performance. i.e., the conventional merge join does not fully utilize the computing power of the modern system).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s SIMD tensor operation to be an AVX512 VNNI vector operation, as in LEE, for the purpose of processing sixteen 32-bit sized data simultaneously. It would have been an obvious matter of design choice for the SIMD tensor operation to be a AVX512 VNNI vector operation, since applicant has not disclosed that the SIMD tensor operation is an AVX512 VNNI vector operation, solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any type of SIMD tensor operation. 

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
As to claims 1 and 14, Chilimbi et al fails to explicitly show/teach receiving, a plurality of parameters of a vector operation, wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers, and a second number N2 > L representing a number of entries in each of the N1 indices:
However, EYOLE et al teaches a plurality of parameters of a vector operation (paragraph [0067]...processing being performed with respect to a histogram which is small enough to be stored in the registers of the apparatus), wherein said parameters comprise a first number N1 > L representing a number of indices of one or more input vector registers (paragraph [0067]...four vector registers 130, 131, 132, and 133), and a second number N2 > L representing a number of entries (paragraph [0067]... vector registers hold histogram bin entries across 32 bins... vector register 130 hold bin entries 0-7 ; vector register 131 hold bin entries 8-15 ; vector register 132 hold bin entries 16-23 ; vector register 133 hold bin entries 24-31) in each of the N1 indices.
Therefore, Chilimbi et al in view of EYOLE et al, shows all the limitations as claimed.

As to claim 15, Chilimbi et al fails to explicitly show/teach that the Single Instruction Multiple Data (SIMD) tensor operation performing a dot-multiplication operation. 
However, NURVITADHI et al teaches Single Instruction Multiple Data (SIMD) tensor operation (paragraph [0129]...Instructions/operations which are not inter-dependent may be executed in parallel on the processing elements 701-702) performing a dot-multiplication operation (paragraph [0212]... compare the indices of the non-zero elements in the matrix and the vector because the number of instructions/operations required to compute a sparse matrix-sparse vector dot-product is unpredictable and depends on the structure of the matrix and vector. For example, consider taking the dot-product of a matrix row with a single non-zero element and a vector with many non-zero elements. If the row's non-zero has a lower index than any of the non-zeroes in the vector, the dot-product only requires one index comparison. If the row's non-zero has a higher index than any of the non-zeroes in the vector, computing the dot-product requires comparing the index of the row's non-zero with every index in the vector. This assumes a linear search through the vector, which is common practice. Other searches, such as binary search, would be faster in the worst case, but would add significant overhead in the common case where the non-zeroes in the row and the vector overlap. In contrast, the number of operations required to perform a sparse matrix-dense vector multiplication is fixed and determined by the number of non-zero values in the matrix, making it easy to predict the amount of time required for the computation).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Chilimbi et al’s Single Instruction Multiple Data (SIMD) tensor operation to perform a dot-multiplication operation, as in NURVITADHI et al, for the purpose of processing very-sparse and hyper-sparse matrix data.
	Therefore, Chilimbi et al in view of NURVITADHI et al and in further view of LEE.

Allowable Subject Matter
Claims 2 – 13 and 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRANDON S COLE/Primary Examiner, Art Unit 2122